UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6032


JOHN ROOSEVELT BACCUS,

                  Plaintiff - Appellant,

             v.

SARGEANT WILSON; LIEUTENANT STEWART; MAJOR MONTEL; SERGEANT
JONES; STAN BURTT, Warden; EMRHEIN, JR.; BLOWE; MS. JENKINS;
WILLIAMS; WALKER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:08-cv-00326-DCN)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se. Walker Heinitsh
Willcox, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Roosevelt       Baccus       appeals    the       district      court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The   district     court    referred      this     case    to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                              The magistrate

judge recommended that relief be denied and advised Baccus that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.         Despite this warning, Baccus failed to object

to the magistrate judge’s recommendation.

            The     timely       filing     of     specific          objections      to    a

magistrate      judge’s     recommendation          is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned       of     the        consequences        of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Baccus

has waived appellate review by failing to timely file specific

objections      after    receiving        proper    notice.           Accordingly,        we

affirm the judgment of the district court.                           We deny Baccus’s

motions for appointment of counsel and summary disposition.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented         in   the     materials

before    the   court     and    argument       would     not   aid       the    decisional

process.

                                                                                   AFFIRMED
                                            2